Citation Nr: 1756734	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for status post right nephrectomy.

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a bilateral eye disability, to include glaucoma and pseudophakia.

5.  Entitlement to service connection for amputation of the right fifth toe.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, to include service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the August 2008 rating decision, the RO denied service connection for diabetes, hypertension, kidney disease, peripheral vascular disease, gout, and glaucoma.  In the October 2009 rating decision, the RO denied service connection for diverticulitis and amputation of the right fifth toe.

During the pendency of the appeal, in a February 2010 rating decision, the RO granted service connection for diabetes and assigned a 10 percent rating, effective August 13, 2007, representing a full grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this issue is no longer before the Board.

In September 2013, the Board remanded the claims for service connection for hypertension, kidney disease, peripheral vascular disease, gout, glaucoma, diverticulitis, and amputation of the right fifth toe to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In May 2015, the Board denied service connection for hypertension and diverticulitis, and remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further development.

In an October 2017 correspondence, the Veteran's attorney requested that the Board remand the appeal for the AOJ to obtain and review the Veteran's private treatment records (as identified in an April 2017 VA Form 21-4142).  However, a review of the claims file shows that the AOJ did in fact obtain and review these records prior to the issuance of a May 2017 supplemental statement of the case (SSOC).  The Board notes that, although the May 2017 SSOC does not list all of the private treatment records so obtained, it is presumed that all such private treatment records were reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise," VA is presumed to have reviewed all evidence in the record when making a determination as to service connection).

The issue of entitlement to service connection for glaucoma has been recharacterized more broadly, to encompass any bilateral eye disability, in light of the evidence discussed below indicating another diagnosis relating to the Veteran's eyes.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the characterization of a claim should be based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's May 2015 remand, in April 2017, the Veteran underwent VA examinations for his claimed kidney disease (characterized as status post right nephrectomy), peripheral vascular disease of the lower extremities, gout, glaucoma, and amputation of the right fifth toe.  The VA examiner who conducted the VA examinations for the Veteran' s status post right nephrectomy, peripheral vascular disease of the lower extremities, gout, and amputation of the right fifth toe opined that it was less likely as not that these conditions were caused or are aggravated by the Veteran's service-connected diabetes.  Regarding all these conditions, the VA examiner reasoned, in significant part, that the Veteran did not have present or past diabetes.  The VA examiner who conducted the VA examination for the Veteran's glaucoma opined that the Veteran's glaucoma was less likely than not proximately due to or the result of his service-connected diabetes.  The VA examiner reasoned that glaucoma secondary to diabetes caused neovascularization of iris and angle to produce elevated intraocular pressures, and that the Veteran did not and never had presented in that manner.

However, with regard to the opinions concerning the Veteran's status post right nephrectomy, peripheral vascular disease of the lower extremities, gout and amputation of the right fifth toe, as noted in the Board's prior remand, the Veteran is already service-connected for diabetes, and as such, the examiner must assume that the Veteran has had diabetes during the appeal period.  In this regard, the current disability element of a service connection claim is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received, even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2008).  In addition, with regard to the opinion concerning the Veteran's glaucoma, the VA examiner failed to address whether the Veteran's glaucoma is aggravated by his service-connected diabetes.  See 38 C.F.R. § 3.310(b) (2017) (providing for service connection for disability aggravated by service connected disease or injury); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding medical opinion relating to secondary service connection claim inadequate because it addressed causation but not aggravation).  Moreover, during the examination, the VA examiner also diagnosed the Veteran with pseudophakia.  However, the VA examiner provided no opinion addressing whether pseudophakia was caused or is aggravated by service-connected diabetes.

Furthermore, in addition to asserting that his claimed conditions are related to his service-connected diabetes, the Veteran has also asserted, in the alternative, that his claimed conditions are related to Agent Orange exposure.  The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Moreover, while none of the Veteran's claimed conditions are on the list of diseases presumed service-connected in veterans exposed to Agent Orange (see 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2017)), the Veteran can still establish direct service connection based on actual causation in this regard.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  However, the April 2017 VA opinions do not address whether the Veteran's claimed conditions are related to Agent Orange exposure.

Based on the foregoing, the Board finds that the April 2017 VA opinions are inadequate to determine whether the Veteran's claimed conditions are related to service or a service-connected disability.  Consequently, the Board finds that additional VA medical opinions by appropriate specialist physicians should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current status post right nephrectomy, peripheral vascular disease of the lower extremities, gout, amputation of the right fifth toe.  The claims file must be sent to the designated physician(s) for review.  Also, in providing this opinion, the physician is to assume that the Veteran has had a diagnosis of diabetes during the appeal period.

With respect to each diagnosed disability, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is related to service, to specifically include presumed Agent Orange exposure in Vietnam.

The physician should also indicate whether it is at least as likely as not (50 percent probability or more) that the disability is either (a) caused or (b) aggravated by the Veteran's service-connected diabetes.

A complete rationale should accompany any opinion provided.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current eye disabilities.  The claims file must be sent to the designated physician for review.  Also, in providing this opinion, the physician is to assume that the Veteran has had a diagnosis of diabetes during the appeal period.

The physician should first identify any current (since approximately August 2007, the date of the filing of the Veteran's claim) disability of either eye.  Then, as to each such disability, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is related to service, to specifically include presumed Agent Orange exposure in Vietnam.

The physician should also indicate whether it is at least as likely as not (50 percent probability or more) that the disability is either (a) caused or (b) aggravated by the Veteran's service-connected diabetes.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




